  Case 1:19-cv-02207-MN Document 50 Filed 10/20/20 Page 1 of 1 PageID #: 904




                      IN THE UNITED STATES DISTRICT COURT
                           FOR DISTRICT OF DELAWARE

ACUITY BRANDS LIGHTING, INC.,

       Plaintiff/Counterclaim Defendant,           Civil Action No. 1:19-cv-2207-MN

vs.                                                JURY TRIAL DEMANDED

ULTRAVISION TECHNOLOGIES, LLC,

       Defendant/Counterclaim Plaintiff.


                                     NOTICE OF SERVICE

       PLEASE TAKE NOTICE that, prior to 6:00 p.m. on October 12, 2020, counsel for

Acuity Brands Lighting, Inc. (“Plaintiff and Counterclaim Defendant”) served copies of Plaintiff

and Counterclaim Defendant’s Core Technical Documents, Pursuant to § 7(b) of the Scheduling

Order, on the following counsel of record for Defendant and Counterclaim Plaintiff Ultravision

Technologies, LLC, via electronic mail:

                                  Stephen B. Brauerman
                             Email: sbrauerman@bayardlaw.com
                                   Joseph M. Mercadante
                             Email: jmercadante@fabricantllp.com



 Dated: October 20, 2020                        DUANE MORRIS LLP

 OF COUNSEL:
                                                /s/ Richard L. Renck
 Matthew S. Yungwirth                           Richard L. Renck (#3893)
 Glenn D. Richeson                              222 Delaware Avenue, Suite 1600
 DUANE MORRIS LLP                               Wilmington, DE 19801
 1075 Peachtree Street, Suite 2000              Telephone: (302) 657-4900
 Atlanta, Georgia 30309                         Facsimile: (302) 657-4901
 Telephone: (404) 253.6900                      rlrenck@duanemorris.com
 Facsimile: (404) 253.6901
 msyungwirth@duanemorris.com                    Counsel for Plaintiff and Counterclaimant
 gdricheson@duanemorris.com                     Acuity Brands Lighting, Inc.



                                               1
